FILED
                              NOT FOR PUBLICATION                           NOV 16 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 CUAUHTEMOC DUARTE-                               No. 04-73932
 RODRIGUEZ,
                                                  Agency No. A017-318-569
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted September 14, 2009 **

Before:        SILVERMAN, RAWLINSON, and CLIFTON, Circuit Judges.

        Cuauhtemoc Duarte-Rodriguez, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s removal order. We have jurisdiction under 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

DL/Research
U.S.C. § 1252. We review de novo the agency’s determination of questions of

law, except to the extent that deference is owed to its interpretation of the

governing statutes and regulations. See Morales-Garcia v. Holder, 567 F.3d 1058,

1061 (9th Cir. 2009). We grant the petition for review and remand.

       The agency concluded that Duarte-Rodriguez was removable pursuant to 8

U.S.C. § 1227(a)(2)(A)(ii) for having been convicted of two crimes involving

moral turpitude not arising out of a single scheme of criminal misconduct, one of

which was receipt or possession of stolen property, in violation of California Penal

Code § 496(a). Subsequent to the BIA’s order, we held that a conviction under

§ 496(a) is not categorically a crime involving moral turpitude. See Castillo-Cruz

v. Holder, 581 F.3d 1154, 1159-61 (9th Cir. 2009).

       We therefore grant the petition for review and remand for the agency to

address in the first instance whether Duarte-Rodriguez’s conviction for receipt or

possession of stolen property qualifies as a crime involving moral turpitude under

the modified categorical approach. See Morales-Garcia, 567 F.3d at 1066-67.

       Each party shall bear its own costs for this petition for review.

       PETITION FOR REVIEW GRANTED; REMANDED.




DL/Research                                2                                    04-73932